*976(Por la Corte, a propuesta del
Juez Presidente Sr. del Toro.)
Vista la solicitud preparada de puño y letra por el peticionario-Mario Orsini, quien es mayor de edad, natural de Vega Alta, Puerto-Rico, y ciudadano de los Estados Unidos de América, su declaración jurada, la certificación de buen carácter moral del peticionario ex-pedida por los letrados Adolfo Dones y Enrique Igaravídez, el diploma de Bachiller en Leyes otorgado al peticionario por la Suffolk Law School de Massachusetts el 15 de junio de 1933, la certificación expedida por John F. Cronin, Secretario de la Corte Suprema Judicial de Massachusetts de la que aparece que la Suffolk Law School puede bajo las leyes de Massachusetts conferir el grado de Bachiller en Leyes y que sus graduados son admitidos a la práctica de su pro-fesión en el Estado de Massachusetts sin limitación o restricción al-guna siempre que cumplan con los requisitos que la Junta Exami-nadora de Abogados exija tanto en cuanto a su carácter como a sus conocimientos legales según se demuestren en el examen escrito que todos los aspirantes deben pasar, la carta del Decano de la indicada Escuela, Sr. Archer, dirigida a la Junta Examinadora de Abogados de Puerto Rico creditiva de que la Suffolk Law School exige a sus graduados (a) asistencia a clase por cuatro años académicos, (ó) prueba satisfactoria de por lo menos cuatro años de escuela superior, (c) prueba de buen carácter moral, (d) que hayan llegado a la edad de 21 años, (e) un promedio de 70 o más en cada asignatura o curso de estudios, habiendo el peticionario Orsini comenzado a estudiar en dicha Escuela en septiembre de 1929 y graduádose de Bachiller en Leyes en junio de 1933, y la carta del Presidente de la. Junta Examinadora de Abogados del Estado de Massaclnisetts, Sr. Hitchcock, creditiva de que los graduados de la Suffolk Law School que han estudiado en dicha Escuela por cuatro años son reconocidos por la Junta como elegibles a tomar el examen como cuestión corriente; de acuerdo con la ley y el Reglamento de esta Corte, se admite a examen al peticionario en el término regular de exámenes que co-mezará en este mes de noviembre en curso.
rboursos de certiorari y mandamus deNegados POR la CORte DU-RANTE EL PERÍODO QUE CUBRE EL PRESENTE TOMO.
Por la corte, a propuesta de sus distintos jueces, se declaró no haber lugar a expedir el auto solicitado en los siguientes recursos:
Certíoraries: Nos. 906, 907, 908, 910, 911, 912, 913, 914, 915, 916, 917, 918, 919, 921, 923, 924, 925, 926, 928, 929, 930, 931, 934, 935, 936, 937, 938. '
Mandamus: Nos. 285, 289, 290.
*977RECONSIDERACIONES DE SENTENCIAS DENEGADAS POR IjA CORTE DU-RANTE EL PERÍODO QUE CUBRE EL PRESENTE TOMO.
Por la corte, a propuesta de sus distintos jueces, se declaró no haber lugar a las reconsideraciones solicitadas en los siguientes ca-sos:
Nos. 5682, 872(1), 5604, 890(1), 6301, 6128, 94(2), 887 (1), 925(3), 923 (3), 6440, 896 (3), 898 (3), 5889, 6004, 936 (3), 5451, 6126, 5891, 6042, 6544. !

 Recursos Gubernativos.


 Admisión al ejercicio de la abogacía.


 Oertioraries.